Case 1:16-cv-01163-CFC-CJB Document 325-1 Filed 08/18/20 Page 1 of 13 PageID #:
                                  10801




       EXHIBITS 1-6
      REDACTED IN
     THEIR ENTIRETY
Case 1:16-cv-01163-CFC-CJB Document 325-1 Filed 08/18/20 Page 2 of 13 PageID #:
                                  10802




                   EXHIBIT 7
       7/30/2020                                                                  Nevro Receives FDA Approval for Senza II™ Spinal Cord Stimulation System Delivering HF10™ Therapy




              Nevro Receives FDA Approval for
              Senza II™ Spinal Cord Stimulation
              System Delivering HF10™ Therapy
              Superior, Non-Opioid Therapy Now Delivered in a Smaller and More
              Re ned IPG
                                  10803
Case 1:16-cv-01163-CFC-CJB Document 325-1 Filed 08/18/20 Page 3 of 13 PageID #:




              NEWS PROVIDED BY
              Nevro Corp. 
              Jan 08, 2018, 08:00 ET




              REDWOOD CITY, Calif., Jan. 8, 2018 /PRNewswire/ -- Nevro Corp. (NYSE:NVRO), a global medical device company that is
              providing innovative evidence-based solutions for the treatment of chronic pain, today announced that it has received
              FDA approval for its next-generation Senza II Spinal Cord Stimulation (SCS) System delivering HF10 therapy. The Senza II
              system offers the superior outcomes and clinical advantages of HF10 therapy through a smaller and more re ned
              footprint while maintaining the performance and durability of the current Implantable Pulse Generator (IPG).


              "My colleagues and I are excited about the approval of the Senza II SCS system," said Dr. Tom Simopoulos, Director of Pain
              Medicine and Co-Director of the Spine Center at the Beth Israel Deaconess Medical Center (an af liate of the Harvard
              Medical School) in Boston, MA. "The reduced size and optimized design of the Senza II IPG allow for greater patient
              comfort and placement options. Most importantly, it delivers HF10 therapy, a non-opioid treatment option that provides
              profound and paresthesia-free pain relief for patients."


              "We are pleased to have received FDA approval for Senza II so quickly after our recent CE Mark clearance. Senza II is a step
              forward that represents our company's commitment to continuously advancing our product portfolio," said Rami
              Elghandour, President and CEO of Nevro. "The smaller, re ned footprint delivers the unparalleled performance of our
              current Senza system and is backed by the same best-in-class clinical evidence that you've come to expect from Nevro
              and HF10. The initial product feedback from our European customers has been excellent, and we look forward to
              launching Senza II in the United States."


              About the Senza II System and HF10 Therapy
              The Senza II system delivers Nevro's proprietary HF10 therapy, an SCS therapy that provides electrical pulses to the spinal
              cord to alleviate pain. The electrical pulses are delivered by small electrodes on leads that are placed near the spinal cord
              and are connected to a compact, battery-powered generator implanted under the skin. HF10 therapy is the only SCS
              therapy indicated to provide pain relief without paresthesia (a stimulation-induced sensation, such as tingling or buzzing,
              which is the basis of traditional SCS) and is also the rst SCS therapy to demonstrate superiority to traditional SCS for
              back and leg pain in a comparative pivotal study. Nevro's innovations in SCS, including the Senza® and Senza II™ systems
              and HF10™ therapy, are covered by more than 140 issued U.S. and international patents.




       https://www.prnewswire.com/news-releases/nevro-receives-fda-approval-for-senza-ii-spinal-cord-stimulation-system-delivering-hf10-therapy-30057876… 1/2
       7/30/2020                                                                  Nevro Receives FDA Approval for Senza II™ Spinal Cord Stimulation System Delivering HF10™ Therapy

              About Nevro
              Headquartered in Redwood City, California, Nevro is a global medical device company focused on providing innovative
              products that improve the quality of life of patients suffering from debilitating chronic pain. Nevro has developed and
              commercialized the SENZA® spinal cord stimulation (SCS) system, an evidence-based, non-pharmacologic
              neuromodulation platform for the treatment of chronic pain. The SENZA® system is the only SCS system that delivers
              Nevro's proprietary HF10™ therapy. Senza, Senza II, HF10, Nevro and the Nevro logo are trademarks of Nevro.


              Investor Relations Contact:
              Nevro Investor Relations
              Katherine Bock      10804
Case 1:16-cv-01163-CFC-CJB Document 325-1 Filed 08/18/20 Page 4 of 13 PageID #:




              (650) 433-3247
              ir@nevro.com


              SOURCE Nevro Corp.


              Related Links

              http://www.nevro.com




       https://www.prnewswire.com/news-releases/nevro-receives-fda-approval-for-senza-ii-spinal-cord-stimulation-system-delivering-hf10-therapy-30057876… 2/2
Case 1:16-cv-01163-CFC-CJB Document 325-1 Filed 08/18/20 Page 5 of 13 PageID #:
                                  10805




                   EXHIBIT 8
       7/30/2020                                                                  Nevro Announces U.S. Launch of Senza® Omnia™ Spinal Cord Stimulation System to Treat Chronic Pain




              Nevro Announces U.S. Launch of
              Senza® Omnia™ Spinal Cord
              Stimulation System to Treat Chronic
              Pain
              Senza Omnia Offers Maximum Versatility by Delivering Nevro's
                                  10806
Case 1:16-cv-01163-CFC-CJB Document 325-1 Filed 08/18/20 Page 6 of 13 PageID #:



              Proprietary HF10 Therapy and All Other Available SCS Frequencies




              NEWS PROVIDED BY
              Nevro Corp. 
              Nov 05, 2019, 07:00 ET




              REDWOOD CITY, Calif., Nov. 5, 2019 /PRNewswire/ -- Nevro Corp. (NYSE: NVRO), a global medical device company that
              provides innovative, evidence-based solutions for the treatment of chronic pain, today announced it has received
              approval from the U.S. Food and Drug Administration (FDA) for the Senza® Omnia™ Spinal Cord Stimulation (SCS)
              System. The Omnia system is the rst and only SCS system designed to deliver Nevro's proprietary HF10® therapy in
              addition to all other available SCS frequencies.




                                                                                                                                                                                      

                   Senza® Omnia™ is the rst and only spinal cord stimulation (SCS) system designed to deliver Nevro’s proprietary HF10® therapy and all
                   SCS frequencies between 2 and 10,000 Hz.



              The Omnia system is comprised of three new components. The rst is a new programmer that will make it easy for
              physicians to offer a wider array of waveforms across the full SCS frequency spectrum, either separately or paired
              together. The second element of the system is a redesigned patient remote that is smaller and more intuitive for patients
              to use and enhances their experience. The new remote supports greater programming capacity, allowing for the exibility
              to expand on the HF10 algorithm by giving physicians the ability to provide additional waveforms. Lastly, the system
              comes with an updated and upgradeable implantable pulse generator. Unlike non-rechargeable systems, the Omnia
              system is designed to last over ten years no matter what stimulation pro le is used, has conditional full body MRI
              approval and will be upgradeable to future waveforms and frequencies.


              "We are excited to launch Nevro's next-generation spinal cord stimulation system as we believe it will allow physicians to
              help even more patients," said Keith Grossman, Chairman and CEO of Nevro. "The Omnia system was developed based on
              feedback from the pain community and has resulted in a product that Nevro is uniquely able to provide. Omnia not only


       https://www.prnewswire.com/news-releases/nevro-announces-us-launch-of-senza-omnia-spinal-cord-stimulation-system-to-treat-chronic-pain-300951…                                     1/3
       7/30/2020                                                                  Nevro Announces U.S. Launch of Senza® Omnia™ Spinal Cord Stimulation System to Treat Chronic Pain

              offers HF10, the most studied therapy available in the market that physicians have provided to over 53,000 patients, but it
              also gives physicians access to all other SCS frequencies, either independently or paired with HF10. With Omnia, our goal
              is to provide physicians the peace of mind that when they implant the system, they will have the versatility needed to
              achieve the best possible outcomes for their patients."


              Other SCS systems on the market are limited to a frequency below 1500 hertz. Omnia delivers the widest range of
              frequencies of any SCS system, between 2 and 10,000 hertz. In addition to HF10, Omnia offers the most waveforms in a
              single product and can be programmed to provide waveforms independently or paired with HF10. The pairing of
              waveforms across frequency ranges enables dual mechanisms of action that no other system can offer.
                                  10807
Case 1:16-cv-01163-CFC-CJB Document 325-1 Filed 08/18/20 Page 7 of 13 PageID #:




              "The FDA approval of Omnia to treat chronic pain re ects what I've seen rsthand in my practice: many people suffering
              from chronic pain need a versatile solution to treat the dynamic, and sometimes progressive, nature of pain," said Kasra
              Amirdelfan, M.D., Director of Medical Research at IPM Medical Group in Walnut Creek, California. "With Omnia, we can
              now offer patients the proven advantages of HF10 therapy while still having access to all other SCS frequencies. The
              patient response in my practice during the recent limited evaluation period has been positive and I look forward to
              providing the Omnia system more broadly in my practice."


              In addition to the U.S. approval for Omnia, international approvals are expected in Europe during the rst half of 2020
              with Australia sometime during the latter part of 2020.


              For more information about the OMNIA system, please visit www.nevro.com/Omnia.


              About Nevro, Inc.
              Headquartered in Redwood City, California, Nevro is a global medical device company focused on providing innovative
              products that improve the quality of life of patients suffering from debilitating chronic pain. Nevro has developed and
              commercialized the Senza spinal cord stimulation (SCS) system, an evidence-based, non-pharmacologic
              neuromodulation platform for the treatment of chronic pain. HF10 therapy has demonstrated the ability to reduce or
              eliminate opioids in ≥65% of patients across six peer-reviewed clinical studies. The Senza® System, Senza II™ System, and
              the Senza® Omnia™ System are the only SCS systems that deliver Nevro's proprietary HF10® therapy. Senza, Senza II,
              Senza Omnia, HF10, Nevro and the Nevro logo are trademarks of Nevro Corp.


              To learn more about Nevro, connect with us on LinkedIn, Twitter, Facebook and Instagram.


              Media:
              Amy Cramer
              650-391-3714
              amy@healthandcommerce.com


              Investor Relations:
              Juliet Cunningham
              Vice President, Investor Relations
              650-433-3247
              ir@nevro.com



       https://www.prnewswire.com/news-releases/nevro-announces-us-launch-of-senza-omnia-spinal-cord-stimulation-system-to-treat-chronic-pain-300951…                                 2/3
       7/30/2020                                                                  Nevro Announces U.S. Launch of Senza® Omnia™ Spinal Cord Stimulation System to Treat Chronic Pain

              SOURCE Nevro Corp.




              Related Links

              http://www.nevro.com




                                  10808
Case 1:16-cv-01163-CFC-CJB Document 325-1 Filed 08/18/20 Page 8 of 13 PageID #:




       https://www.prnewswire.com/news-releases/nevro-announces-us-launch-of-senza-omnia-spinal-cord-stimulation-system-to-treat-chronic-pain-300951…                                 3/3
Case 1:16-cv-01163-CFC-CJB Document 325-1 Filed 08/18/20 Page 9 of 13 PageID #:
                                  10809




                   EXHIBIT 9
      Case 1:16-cv-01163-CFC-CJB Document 325-1 Filed 08/18/20 Page 10 of 13 PageID #:
                                         10810


From:                                  Louden, William
Sent:                                  Tuesday, July 21, 2020 9:12 AM
To:                                    Lee, Sharon; Sidley Nevro II Team
Cc:                                    Wolf, Matthew M.; Cohn, Marc A.; BOSTON SCIENTIFIC NEVRO;
                                       zzz.External.rsmith@mnat.com; Karen L. Pascale - Young Conaway Stargatt & Taylor, LLP
                                       (kpascale@ycst.com)
Subject:                               RE: BSC v. Nevro


Counsel,

I write to summarize the parties’ meet and confer that took place June 17 regarding the ‘280 patent and consolidation.

BSC first stated that it intends to assert claims 21 and 26 of the ‘280 patent. BSC explained that it can assert these
claims for a number of reasons, including that (i) it has previously asserted these same claims, and the parties have
already exchanged infringement and invalidity claim charts, (ii) it has good cause to do so at least in light of the
intervening ‘280 IPR decision, (iii) Nevro would not suffer any undue prejudice, and (iv) collateral estoppel does not
apply. Nevro disagreed, explaining that, in its view, the ‘280 patent should be dismissed from the case. As discussed on
the call, BSC believes that the parties are unlikely to agree on this issue and, although not necessary from our
perspective, BSC will seek relief from the Court to assert claims 21 and 26.

The parties then discussed the schedule of the consolidated case and to what extent the record must be
supplemented. BSC explained that it intends to assert infringement of at least some claims against Senza II and Senza
Omnia in addition to Senza I. BSC also provided a preliminary list of items that, in its view, should be supplemented in
light of intervening events. BSC further explained that the current schedule (1:18-cv-644, D.I. 51) could accommodate all
necessary supplementations. Nevro countered that the case is not a redo, but acknowledged, as it did to the Court, that
some supplementation would be necessary.

The parties agreed to continue to discuss supplementation. To that end, as Nevro requested on the call, the following is
a list of items that BSC believes should be supplemented:
      Initial Disclosures (Rule 26(a)(1) and Paragraph 3 of the Del. Default Standard for Discovery)
      Infringement contentions (e.g., the ‘280 patent, Senza II, and Omnia)
      Fact discovery (e.g., updated information re damages, the ‘280 patent, Nevro’s manufacture of leads since the
          stay, Senza II, and Omnia)
      Claim construction (terms from all asserted claims, including the ‘280 patent, in light of intervening IPRs)
      Expert discovery (e.g., the ‘280 patent, Senza II, Omnia, damages, and to account for claim constructions)

Please let us know whether Nevro agrees with BSC’s list (reserving of course its dispute regarding the ‘280 patent). As
we explained on the call, we would like to bring all disagreements regarding these issues to the Court’s attention at one
time.

Best,
William

_______________
William Z. Louden
Associate

Arnold & Porter
601 Massachusetts Ave., NW
Washington | District of Columbia 20001-3743
      Case 1:16-cv-01163-CFC-CJB Document 325-1 Filed 08/18/20 Page 11 of 13 PageID #:
                                         10811
T: +1 202.942.6909
William.Louden@arnoldporter.com | www.arnoldporter.com
From: Louden, William
Sent: Wednesday, July 15, 2020 4:57 PM
To: 'Lee, Sharon' <sharon.lee@sidley.com>; Sidley Nevro II Team <SidleyNevroIITeam@sidley.com>
Cc: Wolf, Matthew M. <Matthew.Wolf@arnoldporter.com>; Cohn, Marc A. <Marc.Cohn@arnoldporter.com>; BOSTON
SCIENTIFIC NEVRO <BOSTONSCIENTIFICNEVRO@akingump.com>; zzz.External.rsmith@mnat.com <rsmith@mnat.com>;
Karen L. Pascale - Young Conaway Stargatt & Taylor, LLP (kpascale@ycst.com) <kpascale@ycst.com>
Subject: RE: BSC v. Nevro

That works. Please use the following credentials: 866.802.1366; 94055109#

Thanks,
William

_______________
William Z. Louden
Associate

Arnold & Porter
601 Massachusetts Ave., NW
Washington | District of Columbia 20001-3743
T: +1 202.942.6909
William.Louden@arnoldporter.com | www.arnoldporter.com
From: Lee, Sharon <sharon.lee@sidley.com>
Sent: Wednesday, July 15, 2020 4:36 PM
To: Louden, William <William.Louden@arnoldporter.com>; Sidley Nevro II Team <SidleyNevroIITeam@sidley.com>
Cc: Wolf, Matthew M. <Matthew.Wolf@arnoldporter.com>; Cohn, Marc A. <Marc.Cohn@arnoldporter.com>; BOSTON
SCIENTIFIC NEVRO <BOSTONSCIENTIFICNEVRO@akingump.com>; zzz.External.rsmith@mnat.com <rsmith@mnat.com>;
Karen L. Pascale - Young Conaway Stargatt & Taylor, LLP (kpascale@ycst.com) <kpascale@ycst.com>
Subject: RE: BSC v. Nevro

External E-mail

William,

We are available at 3:30pm ET on Friday. If that time works for your team, please circulate a dial-in.

Thanks,
Sharon


SHARON LEE
Associate

SIDLEY AUSTIN LLP
+1 212 839 7305
sharon.lee@sidley.com



            From: Louden, William <William.Louden@arnoldporter.com>
            Sent: Wednesday, July 15, 2020 1:40 PM
            To: Lee, Sharon <sharon.lee@sidley.com>; Sidley Nevro II Team <SidleyNevroIITeam@sidley.com>
            Cc: Wolf, Matthew M. <Matthew.Wolf@arnoldporter.com>; Cohn, Marc A. <Marc.Cohn@arnoldporter.com>;

                                                             2
Case 1:16-cv-01163-CFC-CJB Document 325-1 Filed 08/18/20 Page 12 of 13 PageID #:
                                   10812
 BOSTON SCIENTIFIC NEVRO <BOSTONSCIENTIFICNEVRO@akingump.com>; Smith, Rodger (EXTERNAL
 @MNAT.COM) <rsmith@mnat.com>; Karen L. Pascale - Young Conaway Stargatt & Taylor, LLP
 (kpascale@ycst.com) <kpascale@ycst.com>
 Subject: RE: BSC v. Nevro

 Counsel,

 We believe a meet and confer is necessary to discuss the issues presented in our letters. We are available to
 discuss anytime after 11 am et on Friday. Please let us know what time works for you.

 Best,
 William

 _______________
 William Z. Louden
 Associate

 Arnold & Porter
 601 Massachusetts Ave., NW
 Washington | District of Columbia 20001-3743
 T: +1 202.942.6909
 William.Louden@arnoldporter.com | www.arnoldporter.com
 From: Lee, Sharon <sharon.lee@sidley.com>
 Sent: Monday, July 13, 2020 8:09 PM
 To: Louden, William <William.Louden@arnoldporter.com>; Sidley Nevro II Team
 <SidleyNevroIITeam@sidley.com>
 Cc: Wolf, Matthew M. <Matthew.Wolf@arnoldporter.com>; Cohn, Marc A. <Marc.Cohn@arnoldporter.com>;
 BOSTON SCIENTIFIC NEVRO <BOSTONSCIENTIFICNEVRO@akingump.com>; zzz.External.rsmith@mnat.com
 <rsmith@mnat.com>
 Subject: RE: BSC v. Nevro

  External E-mail

 Counsel,

 Please see the attached.

 Regards,
 Sharon


 SHARON LEE
 Associate

 SIDLEY AUSTIN LLP
 +1 212 839 7305
 sharon.lee@sidley.com



             From: Louden, William <William.Louden@arnoldporter.com>
             Sent: Thursday, July 9, 2020 6:22 PM
             To: Sidley Nevro II Team <SidleyNevroIITeam@sidley.com>
             Cc: Wolf, Matthew M. <Matthew.Wolf@arnoldporter.com>; Cohn, Marc A.
             <Marc.Cohn@arnoldporter.com>; BOSTON SCIENTIFIC NEVRO

                                                          3
Case 1:16-cv-01163-CFC-CJB Document 325-1 Filed 08/18/20 Page 13 of 13 PageID #:
                                   10813
            <BOSTONSCIENTIFICNEVRO@akingump.com>
            Subject: BSC v. Nevro

            Counsel,

            Please see the attached letter.

            Best,
            William

            _______________
            William Z. Louden
            Associate

            Arnold & Porter
            601 Massachusetts Ave., NW
            Washington | District of Columbia 20001-3743
            T: +1 202.942.6909
            William.Louden@arnoldporter.com | www.arnoldporter.com



            This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are not the intended
            recipient, please note that any dissemination, distribution, or copying of this communication is strictly prohibited. Anyone who receives this
            message in error should notify the sender immediately by telephone or by return e-mail and delete it from his or her computer.
            ___________________________________________
            For more information about Arnold & Porter, click here:
            http://www.arnoldporter.com




 *******************************************************************************************
 *********
 This e-mail is sent by a law firm and may contain information that is privileged or confidential.
 If you are not the intended recipient, please delete the e-mail and any attachments and notify us
 immediately.

 *******************************************************************************************
 *********



 This communication may contain information that is legally privileged, confidential or exempt from disclosure. If you are not the intended recipient,
 please note that any dissemination, distribution, or copying of this communication is strictly prohibited. Anyone who receives this message in error
 should notify the sender immediately by telephone or by return e-mail and delete it from his or her computer.
 ___________________________________________
 For more information about Arnold & Porter, click here:
 http://www.arnoldporter.com




                                                                        4
